TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00692-CR
NO. 03-01-00693-CR

NO. 03-01-00694-CR

NO. 03-01-00695-CR



Roy Neal Martin
Rachel L. Martin

Melissa Diane Mayo

James Edward Mayberry, Appellants


v.


The State of Texas, Appellee





FROM THE COUNTY COURT AT LAW NO. 2 OF BELL COUNTY

NOS. 2C01-01310, 2C01-01309, 2C01-01253 & 2C01-01252

HONORABLE JOHN BARINA, JR., JUDGE PRESIDING



O R D E R
PER CURIAM
The appellant's brief in each of these related appeals was originally due to be filed
on March 18, 2002.  On the motion of the attorney who represents the four appellants, the time for
filing was extended to May 2.  Counsel subsequently filed an untimely second motion, asking that
the time for filing be extended to June 17.  To date, no brief has been tendered for filing.
The second motion for extension of time is dismissed.  Counsel for appellants, Mr.
John Fahle, is ordered to tender a brief or briefs on appellants' behalf no later than July 24, 2002. 
No further extension of time will be granted.
It is ordered July 10, 2002.

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Do Not Publish